  Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 1 of 16 PageID #:132




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                           )
NERIUM INTERNATIONAL, LLC                  )
N/K/A NEORA, LLC AND                       )
JEFFREY OLSON,                             )
                                           )
                 Plaintiffs,               )
                                           )     Case No. 1:19-cv-7189
                 v.                        )
                                           )     Judge Sara J. Ellis
FEDERAL TRADE COMMISSION,                  )
                                           )
                 Defendant.                )
                                           )


          FTC’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
          FOR LACK OF SUBJECT MATTER JURISDICTION OR, IN
            THE ALTERNATIVE, FAILURE TO STATE A CLAIM
      Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 2 of 16 PageID #:133




                                                     TABLE OF CONTENTS

Introduction ......................................................................................................................................1

I.     Plaintiffs Cannot Use The Declaratory Judgment Act To Circumvent The
       APA’s Requirements ...............................................................................................................2

        A.       Plaintiffs’ Approach Violates Controlling Precedent Holding That The
                 APA Is Their Only Route To Judicial Review ..............................................................2

II.    Plaintiffs Concede That They Do Not Meet The APA Requirements ....................................8

        A.       Plaintiffs Admit That There Has Been No Final Agency Action ..................................8

        B.       Plaintiffs Admit That The New Jersey Enforcement Action Provides
                 An Adequate Alternative Remedy ...............................................................................11

III. Plaintiffs Fail To Rebut The FTC’s Other Arguments For Dismissal...................................11

Conclusion .....................................................................................................................................13
    Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 3 of 16 PageID #:134




                                        INTRODUCTION

       We showed in our motion to dismiss that investigation targets cannot preempt FTC

enforcement proceedings by filing declaratory judgment lawsuits, and that courts uniformly

dismiss such maneuvers. In response, Plaintiffs fail to address the judicial decisions that set forth

that rule. They do not even try to distinguish a controlling case that dismissed a similar suit,

General Finance v. FTC, 700 F.2d 366 (7th Cir. 1983), where the Seventh Circuit held that

parties “may not bypass” the requirements of the Administrative Procedure Act “simply by suing

the agency in federal district court.” Id. at 368. Nor do they distinguish the Supreme Court’s

decision in FTC v. Standard Oil, 449 U.S. 232 (1980), which held that a company could not use

a declaratory judgment suit to challenge an FTC complaint, or the Seventh Circuit’s decision in

Buntrock v. SEC, 347 F.3d 995 (7th Cir. 2003), which dismissed a similar suit by the target of a

SEC investigation. These authorities require dismissal of this case, which is nothing more than

the sort of attempt to “turn[] prosecutor into defendant” that the Supreme Court warned against

in Standard Oil. 449 U.S. at 243.

       Plaintiffs concede they do not challenge any final agency action and that they can raise

all their arguments in the pending FTC enforcement proceeding in New Jersey. They thus cannot

satisfy the two APA prerequisites for suit. To avoid dismissal for this obvious failure, they ask

the Court to adopt the novel and expansive approach that a company can use the Declaratory

Judgment Act to sue an agency even where the APA’s requirements are not met and the agency

has an enforcement suit pending against the company for the same conduct. No court has

adopted this unbounded principle, which cannot be squared with precedent and would work a sea

change in federal administrative law.
    Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 4 of 16 PageID #:135




         Plaintiffs also have not shown that this case is ripe. They fail to address the hardship

requirement at all, which is fatal to their case. And their feeble discussion of the discretionary

declaratory judgment factors ignores Seventh Circuit precedent holding that declaratory suits are

not favored when filed (like this lawsuit) to beat an opponent to the courthouse or when (like this

lawsuit) they simply duplicate other litigation.

    I.    PLAINTIFFS CANNOT USE THE DECLARATORY JUDGMENT ACT TO
          CIRCUMVENT THE APA’S REQUIREMENTS

         Plaintiffs’ brief hinges on the extraordinary claim that the Declaratory Judgment Act

allows them to sue the FTC even if they cannot satisfy the APA’s prerequisites to suit. By their

logic, they can avoid the APA, “borrow” the FTC’s cause of action, and “bring this action under

the [Declaratory Judgment Act] and [the general federal question statute].” Plaintiffs’ Response

In Opposition To Defendant FTC’s Motion (“Opp.”) at 4-5. That approach would allow any

target of an agency investigation to run to the court of its choosing before an enforcement action

is filed, seeking a declaratory judgment that its actions do not violate the law or that the agency’s

legal position is wrong. Because the agency would have a federal cause of action in its

enforcement suit, the argument goes, the company would, too, without regard to the APA.

         No court has adopted Plaintiffs’ argument, and for good reason: such a permissive

approach would obliterate the careful constraints that Congress imposed through the APA and

violate decades of precedent. It also would flood the courts with duplicative litigation.

          A. Plaintiffs’ Approach Violates Controlling Precedent Holding That The
             APA Is Their Only Route To Judicial Review

         Our motion to dismiss showed that the APA is the only route to judicial review in cases

like this one. See FTC Memorandum In Support Of Its Motion To Dismiss (“Mot.”) at 4-5. In



                                                   2
    Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 5 of 16 PageID #:136




response, Plaintiffs try to reduce the APA to a statute that “merely creates a cause of action for

judicial review” when its requirements happen to be met, but “does not preclude judicial review

under other circumstances.” Opp. 10. This position flies in the face of Supreme Court and

Seventh Circuit precedent as well as common sense.

       To begin with, Plaintiffs’ “borrowing” theory fails because it reads a private right of

action into the FTC Act which Congress did not create. See, e.g., Morrison v. Back Yard

Burgers, Inc., 91 F.3d 1184, 1187 (8th Cir. 1996); Goodloe v. Nat’l Wholesale Co.,

No. 03 C 7176, 2004 U.S. Dist. LEXIS 13630, at *35-36 (N.D. Ill. July 16, 2004) (FTC “has sole

power to enforce the Act”). The Supreme Court has explained that “private rights of action to

enforce federal law must be created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286

(2001). Here, Congress authorized the FTC to sue private parties but did not create a cause of

action allowing private parties to sue the FTC. The only cause of action relevant here that

Congress created for suits against the government is the APA.

       Beyond that, allowing plaintiffs to bring claims under the Declaratory Judgment Act

without reference to the APA would vastly expand the scope of cases that could be brought

against government agencies, contrary to Congress’s clear intent to limit such claims to those

involving “final agency action for which there is no other adequate remedy in a court.” 5 U.S.C.

§ 704. Plaintiffs’ approach would allow every enforcement suit to turn into two cases – one filed

by the target, and one by the agency. Moreover, some targets might file a preemptive suit even

though the agency may ultimately decide not to sue, burdening the courts with what amount to

requests for advisory opinions. Allowing such suits also would interfere with attempts to resolve

enforcement matters through settlement before litigation. Agencies might keep investigations



                                                 3
    Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 6 of 16 PageID #:137




hidden and err on the side of filing enforcement suits lest they be forced to defend a duplicative

declaratory suit in a forum of the target’s choosing.

        It is hardly a surprise that such a problematic approach is foreclosed by Supreme Court

and Seventh Circuit decisions – in Standard Oil, General Finance, and Buntrock – not to

mention numerous other cases rejecting it. See Mot. 8-9 (citing cases).

        In Standard Oil, the Supreme Court held that declaratory judgment claims against the

FTC were “subject to judicial review . . . only if the issuance of the complaint was ‘final agency

action’ or otherwise was ‘directly reviewable’” under the APA. Standard Oil, 449 U.S. at 238

(emphasis added). Plaintiffs acknowledge Standard Oil, Opp. 10-11, but do not address the

Court’s use of the word “only” – which establishes that the APA is the exclusive procedural

vehicle for reviewing an FTC action in these circumstances. If Plaintiffs’ theory were correct,

Standard Oil would mean little – the plaintiffs could simply have sued under the Declaratory

Judgment Act, and there would have been no need for the Court to decide whether there was

“final agency action.” (We address Plaintiffs’ other, equally unsuccessful attempts to distinguish

Standard Oil in discussing finality below at 8-10.)

        Plaintiffs’ approach also conflicts with General Finance Corp. v. FTC, 700 F.2d 366, 368

(7th Cir. 1983), a controlling case prominently discussed in the FTC’s motion that they fail even

to mention, much less distinguish. As discussed in the motion (Mot. 5-6, 8, 10-11, 13, 15), the

Seventh Circuit held that a litigant “may not bypass the specific method that Congress has

provided for reviewing adverse agency action simply by suing the agency in federal district court

under 1331 or 1337.” 700 F.2d at 368. Plaintiffs’ failure to discuss General Finance concedes

this point.



                                                 4
      Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 7 of 16 PageID #:138




        Buntrock provides the final nail in the coffin for Plaintiffs’ argument. There, the Seventh

Circuit held that an enforcement defendant was “not entitled to head [the enforcement action] off

by putting the SEC and the courts to the burden of a separate lawsuit.” 347 F.3d at 999-1000.

The claim that the SEC investigation had been tainted supplied “no justification for . . . suing the

Commission rather than urging the impropriety as a defense in the SEC’s suit.” Id. at 997. For

that reason, the Court described the declaratory suit as having “no basis in law or common

sense” and being “seriously frivolous.” Id. Plaintiffs’ meager attempt to distinguish Buntrock on

the ground that the suit there sought a declaration “not on the merits but only to stay and dismiss

SEC enforcement proceedings” is unpersuasive. Opp. 11. The decision’s rationale – that there is

no excuse for raising in a separate suit what can be raised in the enforcement action itself –

applies in full force to the type of declaratory and injunctive relief sought here.

        None of Plaintiffs’ cases is to the contrary; not one suggested, much less held, that an

enforcement target may use a declaratory suit against a federal agency to challenge the agency’s

positions. Many of them in fact dismissed declaratory suits for the same reasons the FTC urges

upon this Court. For example, Plaintiffs cite Dhakal v. Sessions, 895 F.3d 532 (7th Cir. 2018), as

support for the idea that the “APA does not preclude judicial review under other circumstances,”

i.e., where the APA requirements are not met. Opp. 10. But Dhakal makes the exact opposite

point, holding that the declaratory suit had to be dismissed because the action the plaintiff

challenged was “not a final agency action within the meaning of the APA.” 895 F.3d at 540

(dismissing suit seeking declaration that asylum office’s position was contrary to law). There

was no other, “extra-APA” route to court.1 Id. at 539-40.


  1
   Courts have recognized an extremely narrow exception when agency conduct seriously
harms a party and – critically – the party has no other means of judicial review (such as in an

                                                  5
    Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 8 of 16 PageID #:139




       Likewise, Public Service Commission v. Wycoff Co. and General Motors Corp. v. Volpe,

cited at Opp. 4, both dismissed declaratory suits against government agencies. Wycoff, 344 U.S.

237, 246-47 (1952) (dismissing declaratory suit against Utah agency); Volpe, 457 F.2d 922, 923-

24 (3rd Cir. 1972) (affirming dismissal of declaratory suit against the National Highway Safety

Board where agency’s separate enforcement suit was pending). Indeed, in Wycoff the Supreme

Court noted that “it would not be tolerable” for parties to use the declaratory judgment procedure

“to pre-empt and prejudge issues” committed to administrative agencies or “to forestall

proceedings” – exactly what Plaintiffs attempt here. 344 U.S. at 241-42.

       Plaintiffs get no help from FTC v. Nash-Finch Co., 288 F.2d 407 (D.C. Cir. 1961) – an

out-of-circuit decision cited only six times in the last six decades. That case has no bearing here

because it did not involve an attempt to preempt an enforcement action. It had to do with a

challenge to an FTC ruling affecting a company’s ability to appeal from a prior cease and desist

order. 288 F.2d at 409-10. It does not support the view that the Declaratory Judgment Act can be

used to circumvent APA requirements. Indeed, the author of Nash-Finch made clear just one

year later that the Declaratory Judgment Act does not create a freestanding cause of action,

explaining that “if [an] agency’s action is not final so as to be reviewable under the

Administrative Procedure Act [a plaintiff] is not helped on the question of jurisdiction by the

Declaratory Judgment Act . . . for that Act does not afford an independent basis for jurisdiction.”

Cont’l Bank & Trust Co. v. Martin, 303 F.2d 214, 215 (D.C. Cir. 1962) (footnote omitted). To


enforcement proceeding). See, e.g., Jewel Cos. v. FTC, 432 F.2d 1155, 1160 (7th Cir. 1970)
(dismissing three claims because they could be reviewed in court upon completion of agency
proceedings, but allowing one purely legal claim that would not be reviewable by a later court);
Trudeau v. FTC, 456 F.3d 178, 190-91 (D.C. Cir. 2006) (describing “narrow exception” of
“extremely limited scope”). That narrow exception does not apply here because, as Plaintiffs
concede, all of their claims can be litigated in the New Jersey enforcement case.

                                                 6
      Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 9 of 16 PageID #:140




the extent that Nash-Finch can be read otherwise, it is no longer good law in light of Abbott

Laboratories, Inc. v. Gardner, 387 U.S. 136 (1967), which held that in assessing whether an

agency action is ripe for review, courts must look to whether it is “final agency action” under the

APA (id. at 149), and Standard Oil, 449 U.S. at 238, which held that declaratory judgment

claims against the government are reviewable “only” if the APA requirements are satisfied.

        Plaintiffs’ remaining cases are similarly inapposite because (1) the disputes were between

private parties;2 (2) the government was acting in a private party-like capacity, not as an enforcer

of federal laws; 3 or (3) a statute specifically provided that a district court may make an

independent decision about a particular issue despite pending administrative proceedings.4

Plaintiffs plainly have not met their burden to overcome the presumption against federal court

jurisdiction, requiring dismissal. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994) (burden lies with party asserting jurisdiction).




  2
    MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128-29 (2007) (licensee could seek a
declaratory judgment without having to first violate the license agreement); see Medtronic, Inc.
v. Mirowski Family Ventures, LLC, 571 U.S. 191, 199 (2014) (addressing who had burden of
proving patent infringement in declaratory suit between two companies); E. Edelmann & Co. v.
Triple A. Specialty Co., 88 F.2d 852, 854 (7th Cir. 1937) (patent law dispute between two
companies); Milwaukee Gas Specialty Co. v. Mercoid Corp., 104 F.2d 589, 592 (7th Cir. 1939)
(same); Household Bank v. JFS Grp., 320 F.3d 1249, 1251 (11th Cir. 2003) (dispute between
bank, customers, and tax preparer); Superior Oil Co. v. Pioneer Corp., 706 F.2d 603, 607 (5th
Cir. 1983) (dispute between two oil companies).
  3
    Thomas v. Shelton, 740 F.2d 478, 481 (7th Cir. 1984) (as insurer of tort victim, United States
had recovery rights under a federal statute); see also Wisconsin v. Baker, 698 F.2d 1323, 1328-29
(7th Cir. 1983) (dispute between state and group of Native Americans involving U.S. treaty, but
U.S. not a party).
  4
    Klene v. Napolitano, 697 F.3d 666, 667 (7th Cir. 2012) (immigration statute gave court
power to make separate determination even where removal proceedings were ongoing); Janakes
v. U.S. Postal Serv., 768 F.2d 1091, 1094 (9th Cir. 1985) (statute gave district courts jurisdiction
over suits regarding certain reimbursements).

                                                  7
      Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 10 of 16 PageID #:141




       II. PLAINTIFFS CONCEDE THAT THEY DO NOT MEET THE APA REQUIREMENTS

         As the above discussion shows, the Court may hear this case only if Plaintiffs have a

valid cause of action under the APA. That requires that the challenged agency conduct be “final

agency action for which there is no other adequate remedy in a court.”5 5 U.S.C. § 704. Plaintiffs

confirm that this suit meets neither requirement.

          A. Plaintiffs Admit That There Has Been No Final Agency Action

         Plaintiffs concede that their suit does not meet the “final agency action” requirement,

noting that “filing a complaint in federal court is not ‘agency action’ at all” (Opp. 10), and

acknowledging “the lack of agency action here” (Opp. 12 n. 7). At the same time, they suggest

that initiating district court litigation, as the FTC has done here, is final in a way that initiating

administrative proceedings is not.6 Opp. 10-13. We therefore address the APA’s final agency

action requirement despite Plaintiffs’ concession.




  5
    Plaintiffs cite no statute that permits their suit and thus concede that they do not challenge
agency action “made reviewable by statute,” the other category for which the APA permits
judicial review. See Opp. 9-10. Plaintiffs likewise have not asserted any claim regarding
unreasonable agency delay (compare Opp. 12 n. 7 with Compl. at 54-58), which in any event
could not succeed here, where the FTC was under no duty to act.
  6
     Plaintiffs refer inconsistently to various FTC “actions”: the FTC’s supposed “stealth
regulation” of Nerium “through a back channel strategy of ‘fencing in’” (Opp. 1, 9), the FTC’s
“improperly imposing its own private agenda on Nerium” (Opp. 9), Nerium’s “frustrating
negotiations” with the agency during the investigation (Opp. 2), the FTC’s threat of filing an
enforcement lawsuit (Opp. 2, 9), and the filing of the New Jersey action (Opp. 3). The Complaint
is similarly murky. See Mot. 6-7. What is clear, however, is that none of these alleged “actions”
amounts to final agency action under the APA. And any “preliminary, procedural, or
intermediate agency action or ruling not directly reviewable is subject to review on the review of
the final agency action,” and not before. 5 U.S.C. § 704. Many of Plaintiffs’ complaints also
involve matters committed to agency discretion and thus are unreviewable for that independent
reason. See Mot. 7 n.2; see also Jewel, 432 F.2d at 1160 (noting “courts have no jurisdiction to
decide . . . inherently prosecutorial decisions” like whether to issue a complaint).

                                                    8
      Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 11 of 16 PageID #:142




         As our motion demonstrated, “two conditions must be satisfied for agency action to be

‘final’” for APA purposes: (1) “the action must mark the ‘consummation’ of the agency’s

decisionmaking process,” and (2) it must “be one by which ‘rights or obligations have been

determined’ or from which ‘legal consequences will flow.’” Bennett v. Spear, 520 U.S. 154,

177-78 (1997). Plaintiffs’ own cases reaffirm that both conditions must be satisfied. See, e.g.,

Dhakal, 895 F.3d at 539-40. Here, neither is met.

         As to the first condition, Plaintiffs cite no case in which filing a lawsuit has been held the

“consummation” of an agency decisionmaking process, as opposed to the initiation of a litigation

process.7 While Plaintiffs note that Standard Oil involved an effort to end-run an administrative

enforcement proceeding rather than district court litigation, they fail to explain why that

procedural posture makes any legal difference in the finality analysis. A suit in district court

under Section 13(b) of the FTC Act is based upon the same “reason to believe” determination at

issue in Standard Oil.8 See 449 U.S. at 241-42; compare 15 U.S.C. § 45(b) with id. § 53(b).

Neither type of complaint has any legal force or consequences beyond imposing “the burden of

responding to the charges made.” Standard Oil, 449 U.S. at 242. Finally, and perhaps most

importantly, allowing challenges to either type of complaint raises the same problem: that every

  7
   Plaintiffs point to dicta in Judge Posner’s Buntrock opinion, Opp. 11 (citing Buntrock, 347
F.3d at 998), but the court’s holding – that an enforcement defendant cannot challenge an
agency’s decision to sue by filing a separate suit against it – did not distinguish between judicial
and administrative suits. Nor did Judge Posner’s prior opinion in General Finance, where the
agency enforcement suit was in district court. 700 F.2d at 368.
  8
    Plaintiffs’ theory that the APA’s requirements apply only to “FTC action under Section 5,
not separate injunctive proceedings under Section 13(b),” Opp. 10, is doubly flawed. First, it
misconstrues how the FTC Act works: a Section 13(b) enforcement suit filed in district court
alleges violations of the FTC Act, including Section 5. See 15 U.S.C. § 53(b). Second, as another
court recently recognized, excluding agency actions related to litigation in court from the APA’s
broad umbrella of “agency action” is “utterly without basis.” See Am. Fin. Benefits Ctr. v. FTC,
No. 17-04817, 2018 U.S. Dist. LEXIS 107004, at *14 (N.D. Cal. May 29, 2018).

                                                   9
   Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 12 of 16 PageID #:143




enforcement defendant could file this sort of suit, which would “be a means of turning prosecutor

into defendant before adjudication concludes.” Id. at 243.

       Plaintiffs’ claim that the FTC’s cases all involved “ongoing administrative adjudication

proceedings” or “formal rulemaking and licensing by the FTC,” Opp. 11, is flatly wrong.

General Finance, the Seventh Circuit case Plaintiffs ignore, involved ongoing judicial

proceedings – a subpoena enforcement action in federal district court. 700 F.2d at 367-68. So did

Wearly v. FTC, 616 F.2d 662, 663 (3rd Cir. 1980) (subpoena enforcement action in district

court), and numerous district court decisions dismissing suits against the FTC. See, e.g., Am. Fin.

Benefits Ctr. v. FTC (“American Financial”), No. 17-04817, 2018 U.S. Dist. LEXIS 107004, at

*21 (N.D. Cal. May 29, 2018) (enforcement action in district court); Endo Pharms., Inc. v. FTC

(“Endo”), 345 F. Supp. 3d 554, 558 (E.D. Pa. 2018) (same); Direct Mktg. Concepts, Inc. v. FTC,

581 F. Supp. 2d 115, 116-17 (D. Mass. 2008) (same). As these courts have recognized, “[t]he

fact that the FTC elected to file a civil, as opposed to administrative complaint, is of no

consequence.” American Financial, 2018 U.S. Dist. LEXIS 107004 at *21; Endo, 345 F. Supp.

3d at 560-61. Plaintiffs either ignore or misconstrue these authorities.

       But even if initiation of a case equaled consummation of agency conduct, Plaintiffs

clearly fail the second Bennett condition, which independently dooms their position. 520 U.S. at

178. The FTC’s decision to file an enforcement lawsuit neither requires nor forbids any conduct

by Plaintiffs, subjects them to no risk of penalties, determines no rights or obligations, and

imposes no legal consequences. See, e.g., Standard Oil, 449 U.S. at 243; Endo, 345 F. Supp. 3d

at 560-61. At most, it requires them to defend the suit, but the law is clear that the burdens of

litigation do not render an agency lawsuit final. Standard Oil, 449 U.S. at 242, 244; R.R.

Donnelly & Sons v. FTC, 931 F.2d 430, 431 (7th Cir. 1991).

                                                 10
      Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 13 of 16 PageID #:144




          B. Plaintiffs Admit That The New Jersey Enforcement Action Provides An
             Adequate Alternative Remedy

         Even if this suit challenged final agency action, it still must be dismissed because

Plaintiffs have an adequate alternative remedy in court, which bars judicial review under the

APA’s second requirement. 5 U.S.C. § 704. This reasoning, which applies identically to both

administrative and district court litigation, is consistent with the general principle that “lack of an

adequate remedy at law is a prerequisite to obtaining equitable relief.” Buntrock, 347 F.3d at

997; see also Morgan Drexen, Inc. v. CFPB, 785 F.3d 684, 694 (D.C. Cir. 2015) (“[I]t is well

settled that a court may . . . dismiss a declaratory judgment or injunctive suit if the same issue is

pending in litigation elsewhere.”) (cleaned up).

         Plaintiffs admit that “there is an alternative remedy” in the New Jersey enforcement

action and do not dispute that (1) they can raise all of their arguments in defending that suit, or

(2) that the New Jersey court can deliver complete relief. Opp. 8-9. Their only comeback is the

vague claim – supported by no authority – that this remedy would be somehow “inferior.”

Opp. 8. The contention appears to be that they would prefer to be in a different court, but that

plainly is not enough to make an alternative remedy inadequate.9

       III. PLAINTIFFS FAIL TO REBUT THE FTC’S OTHER ARGUMENTS FOR DISMISSAL

         We showed in our motion that this case should be dismissed for the additional reasons

that it is not ripe and that the Court should decline to hear it, as the Court has discretion to do.

Plaintiffs do not rebut those arguments.




  9
   Whether the FTC could assert its claims as counterclaims in this suit (Opp. 6) is irrelevant,
and Plaintiffs cite no case where a court has so required.

                                                   11
   Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 14 of 16 PageID #:145




       Regarding ripeness, they address only one of the two required prongs, fitness, effectively

conceding that they will suffer no hardship in the absence of this Court’s action. See Opp. 13-14.

The matter therefore is not ripe and the Court need not proceed further. In any event, fitness

requires both “final agency action” and “purely legal” issues, Abbott, 387 U.S. at 149, and

neither is present here. See infra at 8-10; Opp. 14 (conceding some issues are factual).

       Plaintiffs also have not rebutted the FTC’s showing that this case is unworthy of the

Court’s discretionary consideration. In particular, courts should not entertain declaratory

judgment cases filed only in order to gain procedural advantage. Plaintiffs admit (twice) that

“virtually all witnesses” and relevant documents are located elsewhere (Opp. 3-4 n.3, 9 n.6) and

that they filed here to take advantage of a recent Seventh Circuit decision adverse to the FTC

(Opp. 2-3, 6-8). Plaintiffs hypothesize about what will happen in the New Jersey case (and

when), and make much of the fact that this suit was “earlier-filed.” Opp. 8-9. That is classic

procedural fencing, and it is made more egregious by the fact (nowhere acknowledged) that the

only reason they filed “first” is because FTC staff attorneys warned them in advance of the

agency’s upcoming suit. Dkt. 18 at 3, FTC Attorney Dec. ¶ 2.

       In any event, the Seventh Circuit has “never laid down an inflexible rule that the prior

filing controls,” instead warning against the “unseemly race to the courthouse” that such a rule

encourages – as this case proves. Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc.,

626 F.3d 973, 980-81 (7th Cir. 2010) (cleaned up); see also Tempco Elec. Heater Corp. v.

Omega Eng’g, Inc., 819 F.2d 746, 749-50 (7th Cir. 1987). Courts dismiss first-filed cases where,

as here, “one party files its lawsuit in anticipation of an impending suit by the opposing party,”

since “this type of behavior only exacerbates the risk of wasteful litigation.” Research

Automation, 626 F.3d at 980; see also Morgan Drexen, 785 F.3d at 697 (dismissing declaratory

                                                 12
   Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 15 of 16 PageID #:146




suit where company engaged in procedural fencing by filing complaint despite awareness of

likely enforcement action). Moreover, “where the parallel cases involve a declaratory judgment

action and a mirror-image action seeking coercive relief,” courts “ordinarily give priority to the

coercive action, regardless of which case was filed first.” Research Automation, 626 F.3d at 980.

Plaintiffs completely ignore this binding precedent and identify no valid reason for the case to

proceed.

                                         CONCLUSION

       The Court should dismiss the complaint for lack of jurisdiction or failure to state a claim.


February 20, 2020                                 Respectfully submitted,

                                                  ALDEN F. ABBOTT
                                                     General Counsel
                                                  JOEL MARCUS
                                                     Deputy General Counsel

                                                  /s/ Mariel Goetz
                                                  MARIEL GOETZ
                                                       Attorney
                                                  FEDERAL TRADE COMMISSION
                                                  600 Pennsylvania Avenue, N.W.
                                                  Washington, D.C. 20580
                                                  mgoetz@ftc.gov
                                                  (202) 326-2763

                                                  Of Counsel:
                                                  DAVID O’TOOLE
                                                  KATHARINE ROLLER
                                                  GUY G. WARD
                                                      Attorneys
                                                  FEDERAL TRADE COMMISSION, MIDWEST
                                                  REGION
                                                  230 S. Dearborn, Suite 3030
                                                  Chicago, Illinois 60604


                                                13
    Case: 1:19-cv-07189 Document #: 26 Filed: 02/20/20 Page 16 of 16 PageID #:147




                                CERTIFICATE OF SERVICE
       I certify that on February 20, 2020, I caused a copy of the foregoing to be electronically

served on counsel of record for all parties via the Court’s CM/ECF system.


February 20, 2020                                    /s/ Mariel Goetz
                                                     Mariel Goetz
                                                     Attorney
                                                     Federal Trade Commission
                                                     600 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20580
                                                     (202) 326-2763
                                                     mgoetz@ftc.gov
